Citation Nr: 0210115	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for additional disability 
to the left great toe, under the provisions of 38 U.S.C.A. 
§ 1151, resulting from surgery performed at a VA medical 
facility on April 2, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from December 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.

The Board notes that in July 1999, the veteran initiated a 
claim for service connection for a bunion on his left foot.  
That claim was denied in a November 1999 rating decision.  
Following that decision, in March 2000, the veteran filed a 
claim for service connection for his left big toe, based on 
VA surgery in April 1999 (i.e. the claim presently on 
appeal).  The record does not appear to contain a timely 
notice of disagreement (NOD) as to the November 1999 rating 
decision.  However, in August 2000, RO issued a statement of 
the case (SOC) denying the issue of service connection for a 
bunion condition of the left foot.  The RO incorrectly 
identified that an NOD was received in July 1999.  The Board 
notes that July 1999 was the date of the veteran's claim for 
service connection for a bunion, and cannot be construed as a 
timely NOD.  The Board has carefully reviewed the record and 
cannot find a timely NOD as to the November 1999 rating 
decision.  Thus, the RO's action in issuing the August 2000 
SOC was premature.  In any event, the issue of entitlement to 
service connection for a left foot bunion has not been 
certified for appeal, and was not addressed by the veteran in 
an April 2002 hearing before the undersigned member of the 
Board.  In fact, all of the veteran's contentions following 
his March 2000 claim pertain to the 38 U.S.C.A. § 1151 claim, 
and he does not identify a separate claim for service 
connection for a bunion.  In short, the Board finds there is 
only one issue before the Board at this time.  

In April 2002, the veteran submitted a statement to the RO 
indicating that he no longer wished to have his attorney of 
record represent him in this appeal.  He stated that he 
wished to revoke the power of attorney.  38 C.F.R. § 20.607 
(2001).  There is no indication that the veteran has 
designated another representative in this appeal.  

In July 2002, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to his showing of 
good or sufficient cause.  38 U.S.C.A. § 7107 (West 1991); 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  Additional disability to the left great toe is not the 
result of VA hospital care, medical or surgical treatment, or 
examination.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability to the left great toe, arising from 
VA surgery on April 2, 1999, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.358 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
sustained additional disability to his left great toe, as a 
result of VA surgery on April 2, 1999.  At an April 2002 
hearing, the veteran testified that he thought he was having 
surgery to remove his left great toenail, and was surprised 
to learn that some bone was removed from his foot.  The RO 
has characterized the issue on appeal as entitlement to 
compensation under 38 U.S.C.A. § 1151 for multiple surgical 
procedures to the left foot, to include deformity, 
contractions, and a bunion condition.  Based on a review of 
the record, and for clarification purposes, the Board is 
characterizing the issue as entitlement to service connection 
for additional disability to the left great toe, under the 
provisions of 38 U.S.C.A. § 1151, resulting from surgery 
performed at a VA medical facility on April 2, 1999.

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
the VCAA.  

A review of the claims file reveals that the RO acknowledged 
the VCAA in an October 2001 rating decision and cover letter.  
However, the RO did not provide the veteran with a copy of 
the VCAA, and did not include a specific discussion 
pertaining to the VCAA.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the VCAA were essentially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  

In that regard, following the veteran's March 2000 claim, the 
RO sent the veteran a letter dated in that same month 
informing him of the type of evidence needed to substantiate 
his claim.  The RO informed the veteran that he must submit 
evidence of an injury aggravated as a result of a VA 
operation, and medical evidence of a nexus between such 
aggravation and any current disability.  Although the RO 
discussed the requirements for a well-grounded claim in the 
March 2000 letter, which is no longer a viable legal standard 
due to enactment of the VCAA, the underlying elements for an 
38 U.S.C.A. § 1151 claim have not changed, and the RO 
correctly informed the veteran of the types of evidence 
needed to support his claim.  In an October 2001 rating 
decision, the RO adjudicated the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disorder.  The veteran disagreed with that 
decision, and the RO issued a statement of the case (SOC) in 
October 2001, which contained a copy of the regulations 
pertinent to his claim.  

The record contains numerous VA and private medical records.  
The Board is unaware of any additional relevant medical 
evidence that should be obtained before proceeding with this 
appeal.  VA medical opinions were sought in this appeal, and 
the record contains reports of those opinions, dated in March 
2001 and July 2001.  In April 2002, the veteran presented 
testimony in support of his claim at a hearing held before 
the undersigned member of the Board.  The veteran submitted 
additional evidence at that hearing, along with a waiver of 
RO consideration of that evidence.  The Board notes that 
prior to February 22, 2002, the provisions of 38 C.F.R. 
§ 20.1304(c) required that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of an SSOC, unless this 
procedural right was waived in writing or at a hearing.  That 
regulation was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002).  As the veteran's evidence was 
submitted prior to February 22, 2002, along with a waiver of 
RO consideration of such evidence, the Board may proceed with 
this appeal.

According to VA law, when a veteran suffers additional 
disability caused by VA hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability were service-connected, provided that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358(a) (2002).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).

Several considerations determine whether any additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c).  First, it 
is necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Second, compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 based on additional disability to the left great toe, 
resulting from VA surgery in April 1999.  The record contains 
private medical opinions supporting the veteran's claim, and 
VA medical opinions weighing against the veteran's claim.  
Considering all the medical evidence of record, the Board 
finds that the VA medical opinions contain more probative 
value, in that they include a thorough review of the 
veteran's medical history as pertains to his left foot, and 
are well-supported by specific references to evidence in the 
record.  Contrarily, the private medical opinions are not as 
detailed and do not provide much supporting background.  More 
significantly, the private medical opinions tend to express 
disagreement with the type of operation performed on the 
veteran's left foot in April 1999, but they do not establish 
that that the surgery involved negligence, carelessness, 
error, or an event not reasonably foreseeable, which led to 
additional disability of the veteran's left great toe.  

The veteran claims that his left foot disability arose out of 
VA surgery on April 2, 1999.  In a statement received at the 
RO in March 2000, the veteran stated:  "I request that my 
big toe on my left foot be considered service connected due 
to an operation I underwent at the [VA medical center] on 
April 2, 1999."  He claimed that the operation caused 
further damage to his toe, making it difficult to stand, and 
causing discoloration, swelling, numbness, and 
"disfiguration."  As stated earlier in this decision, at 
the April 2002 hearing the veteran testified that he thought 
that he was undergoing surgery in April 1999 to remove a 
toenail, but later learned that some bone was removed.  

The record contains a consent form, signed by the veteran in 
March 1999, authorizing an operation on his left foot.  The 
operation to be performed is listed as an arthroplasty with 
extensor hallucis longus lengthening with possible joint 
fixation, as well as removal of bone and soft tissue.  The 
risks were described as pain, painful scar, swelling, 
infection, recurrence, and a need for additional surgery.  
The alternative was to have no surgeries.  

A review of the April 2, 1999 operation report reflects a 
preoperative diagnosis of painful left big toe secondary to 
contracture of the left big first interphalangeal joint and 
accessory sesamoid.  The operation performed was a left first 
interphalangeal joint arthroplasty with extensor hallucis 
longus lengthening and osseous interphalangeal removal.  A 
post-operative note indicates that the veteran tolerated the 
procedure well. 

In March 2001, a VA examination and opinion was sought in 
connection with this claim.  The examiner indicated that she 
reviewed the veteran's claims file, and took a history from 
the veteran.  She indicated that the veteran underwent VA 
surgery in April 1999, following complaints of a painful 
callus on the bottom of his left great toenail.  This 
deformity was causing him pain in ambulation and difficulty 
in walking.  X-rays confirmed the deformity and revealed an 
accessory sesamoid bone under the hallux interphalangeal 
joint on the left side.  It was determined that corrective 
surgery was best for treating the deformity.  The veteran 
underwent surgery in April 1999, and was then lost to follow-
up until presently.  The VA examiner noted that the veteran 
underwent surgery on May 1, 2000 by a private medical 
physician, Dr. Bloch, for fusion of the left great toe with 
apparent bone graft and extensor tendon.  The records 
indicate that the fusion did not take, and the veteran 
underwent revisional surgery on May 11, 2000.  

On examination, the veteran complained of pain.  The incision 
sites were well-coapted.  The hallux was still in an elevated 
position.  X-rays revealed a cancellus bone screw across the 
hallux interphalangeal joint, but there was no fusion.  There 
was a large gap of at least one centimeter.  The veteran 
complained of pain in his left great toe.  The examiner 
indicated that she did not believe it was a result of the VA 
surgery.  She noted that the veteran had a failed fusion of 
the left great toe with a cancellous screw holding the toe in 
an extended position, which she opined was causing the pain.  

In July 2001, an additional VA opinion was sought.  The 
examiner reviewed the veteran's medical history, and 
presented a summary of that history, which was essentially 
redundant of the history recorded in the March 2001 VA 
examination.  However, the examiner also noted that following 
the May 1, 2000 surgery by Dr. Bloch, the veteran's left foot 
was placed in a cast and the veteran was told to ambulate 
using crutches.  However, on the first postoperative visit, 
it was noted that the veteran's case was broken down, and the 
bandage was soiled.  The VA examiner concluded that "[b]ased 
on a review of the records, ... [the veteran's] pain at this 
time is due to the failed fusion of the left great toe, 
possibly with retained painful internal fixation of a 
cancellus screw."  The examiner opined that she did not 
believe that the veteran's pain and subsequent surgery of May 
1, 2000 were a result of the surgery or due to the surgery 
done on April 2, 1999.  The Board notes that this VA examiner 
appears to be the same physician who performed the surgery in 
April 1999, based on a comparison of the names.  This was not 
the same examiner who performed the March 2001 VA 
examination.

Turning to the private medical evidence of record in favor of 
the veteran's claim reveals the following.  An April 2000 
letter from Dr. Bloch indicates that the veteran had 
undergone surgery at a VA hospital to alleviate a chronically 
hyper-dorsiflexed left hallux.  Dr. Bloch opined that the 
procedure performed "was not the proper procedure for the 
deformity," because the sequelae of the surgery was a keloid 
scar on the dorsum of the left first metapharlangeal joint.  
The complication, combined with the void left by removal of a 
portion of the hallucal proximal phalanx, created a 
recurrence of the hyperflexed hallux.  Dr. Bloch scheduled 
the veteran for surgery in May 2000.  

A February 2001 letter from Dr. Bloch reflects that he was 
treating the veteran for a left great toe deformity that was 
created upon surgical intervention at a VA hospital in 
Pennsylvania.  Dr. Bloch stated that the veteran "had 
undergone an attempt to correct a cocked-up left hallux, but 
the procedure created a worsened cocked-up toe."  Dr. Bloch 
stated that the procedure left a void at the proximal 
interphalangeal joint, left hallux.  Dr. Bloch indicated that 
through surgery on May 1, 2000, they attempted to fill the 
voided bone with a homogeneous bone graft and internal 
fixation.  The result was successful for one week until a 
traumatic incident in the veteran's home, which disrupted the 
internal fixation.  The veteran underwent a subsequent repair 
to the disruption, which had not healed and would require 
further surgical intervention.  The record reflects that in 
April 2001, Dr. Bloch performed a revisional fusion, left 
hallux autogenous calcaneal bone graft.  

In an April 2002 statement from Dr. Bloch, he indicated that 
in May 2000, the veteran underwent a corrective procedure to 
alleviate a hyperextension deformity of his left great toe.  
The veteran had subsequent surgery on the same toe a few 
weeks later.  Dr. Bloch stated that "[i]t is my professional 
opinion that this hyperextension was as a result of an 
incorrect surgical procedure performed at the Veterans 
Hospital on April 2, 1999."  Dr. Bloch opined that the 
procedure for the veteran's original problem should have been 
an interphalangeal joint fusion of the left hallux, but the 
procedure performed was a hemiphalagectomy, leaving a void 
and allowing the distal portion of the great toe to 
hyperextend.  

In short, two VA medical opinions of record indicate that the 
veteran's current left great toe disorder (including pain) is 
not related to his April 1999 VA surgery, and several 
statements from Dr. Bloch suggest that the April 1999 VA 
surgery is the root of his present problems.  Significantly, 
the Board emphasizes that although Dr. Bloch expressed 
disagreement with the type of procedure the veteran underwent 
in April 1999, he has not indicated that the surgery involved 
carelessness, negligence, lack of proper skill, or an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358(a) (2002).  In his 
April 2000 statement, Dr. Bloch indicated that procedure 
performed "was not the proper procedure for the deformity," 
and thus, created a recurrence of the hyperflexed hallux.  
Dr. Bloch did not indicate that the procedure performed in 
April 1999 involved negligence or carelessness, leading to 
additional disability.  Rather, he states that the operation 
caused a recurrence of the deformity.  The Board notes that a 
recurrence of the problem was one of the risks noted on the 
March 1999 consent form that the veteran signed.  Moreover, a 
recurrence or a problem does not equate to additional 
disability, as compared to the nature of the disorder prior 
to the surgery.  

In a February 2001 statement, Dr. Bloch indicated that the 
veteran "had undergone an attempt to correct a cocked-up 
left hallux, but the procedure created a worsened cocked-up 
toe."  However, there is no indication in the record, nor in 
Dr. Bloch's statements, that he observed the veteran's left 
great toe during the weeks prior to the April 1999 VA 
surgery.  Dr. Bloch provides no supporting clinical findings 
for his conclusion that the VA operation worsened the 
veteran's left great toe condition.  There is no indication 
that Dr. Bloch reviewed the veteran's claims file or medical 
records in reaching the foregoing conclusion.  Moreover, even 
accepting Dr. Bloch's statement that the VA surgery caused a 
worsening of the toe disorder, a significant requirement for 
entitlement to compensation under 38 U.S.C.A. § 1151 is a 
finding that the additional disability was caused by 
negligence, error, carelessness, or an event not reasonably 
foreseeable.  Dr. Bloch does not indicate such in his 
February 2001 statement.  See 38 C.F.R. § 3.358(c)(2).

In his April 2002 statement, Dr. Bloch indicates that the 
veteran's hyperextension was "a result of an incorrect 
surgical procedure performed at VA in April 1999."  Although 
Dr. Bloch characterizes the April 1999 surgical procedure as 
"incorrect," he does not indicate that the procedure 
involved negligence, error in judgment, or another basis for 
38 U.S.C.A. § 1151 entitlement.  Rather, Dr. Bloch's 
statements appear to contain disagreement with the procedure 
performed by VA in April 1999. 

In contrast to Dr. Bloch's opinions, the VA examination 
reports dated in March 2001 and July 2001 conclude that the 
veteran's current left great toe disorder was not caused by 
the April 1999 VA surgery.  Each of those examination reports 
contains a thorough review of the history of the veteran's 
left great toe disorder, as well as current findings.  The 
conclusions reached are supported by findings in the record.  
The Board notes that the July 2001 VA opinion appears to have 
been provided by the same physician who performed the April 
1999 surgery.  Assuming it was the same physician, the 
probative value of that opinion is weakened.  Nevertheless, 
the record still contains the March 2001 VA opinion, which 
concludes, based on a review of the record, that the 
veteran's current left great toe disorder is not due to the 
April 1999 VA surgery.  Moreover, as explained above, Dr. 
Bloch's statements, while tending to support the veteran's 
claim, do not meet the requirements necessary for finding 
entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151.

The Board notes that the veteran went into the April 1999 
surgery with a left hammertoe, also described as a 
contracture of the left big first interphalangeal joint and 
accessory sesamoid.  A postoperative note indicates that the 
veteran tolerated the procedure well.  In the months 
following the April 1999 VA surgery, the record is silent for 
any complications regarding left toe surgery.  The record 
contains VA outpatient treatment records dating from March 
1999 to December 2000, primarily reflecting treatment for 
other unrelated disorders.  In November 1999, the veteran was 
seen with complaints of left shoulder pain, knee pain, 
cervical spine stiffness, and hip discomfort.  However, he 
reported no problems with regard to his feet.  In March 2000, 
the veteran reported that he was unhappy with the result of 
left hallux surgery done at VA in April 1999.

The veteran testified at the April 2002 hearing that he 
thought he went into surgery in April 1999 for removal of the 
left great toenail.  However, he later learned that he had 
some bone removed.  Although the veteran expressed some 
confusion about the type of operation, the record contains a 
consent form signed by the veteran in March 1999, which 
outlines the type of procedure to be performed.  The consent 
form does not indicate that the procedure was removal of a 
toenail.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
In the present case, for reasons explained above, the Board 
finds that the VA medical opinions are more probative in this 
case.  Additionally, even discounting the VA opinions, Dr. 
Bloch's opinions fall short of establishing entitlement to 
compensation for additional disability under 38 U.S.C.A. 
§ 1151.

The Board acknowledges the veteran's testimony and statements 
wherein he maintains that the April 1999 VA surgery involved 
an unexpected procedure, and caused a worsening of his left 
great toe disorder.  Nevertheless, as a layperson, the 
veteran is not competent to provide a medical diagnosis or an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence on this point is 
needed.  In the present case, there is no probative medical 
evidence indicating that there is additional disability of 
the veteran's left great toe, which was caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  As such, the evidence does not support 
the veteran's claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
left great toe disorder, as a result of VA surgery on April 
2, 1999.  The Board has considered the applicability of the 
benefit of the doubt doctrine, but as the evidence is not in 
relative equipoise, that doctrine is not applicable.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) only requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  



ORDER

The claim for entitlement to disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability to 
the left great toe, resulting from VA surgery on April 2, 
1999, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

